DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: line 2, “to open a close a passageway space” should read --to open and close a passageway space--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is an apparatus claim which claims a “system”, but then later claims “removing the sliding door from the housing frame”, which a method step. It is unclear what structural limitations are required from this. For examination purposes, this will be treated as intended use.
Claim 14 is an apparatus claim which claims a “system”, but then later claims “releasing the door from the track system and storing the door in the housing”, which a method step. It is unclear what 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steel et al (“Steel”) (US 20040173327 A1).
Re claim 1, Steel discloses a passenger seat egress system (10), comprising: a passenger seat area (Fig. 3A area above door, where passengers may be seated) divided from an aisle or other common area (Fig. 3A area below door) by a privacy feature (12, 26), wherein the privacy feature offers a primary egress (Para 0028, sliding into pocket 26) from the passenger seat area and a secondary egress (Fig. 3B, rotated position) from the passenger seat area.
Re claim 2, Steel discloses the system of claim 1, wherein the primary egress comprises a sliding door (12) configured to slide into and out of a wall pocket (26) in order to open and close a passageway space (Fig. 3A, open position not shown; Para 0028).
Re claim 3, Steel discloses the system of claim 2, wherein the secondary egress comprises one or more hinges (34) on the sliding door, such that if sliding movement into and out of the wall pocket is blocked, the door is hingeable (Fig. 3B).
Re claim 4, Steel discloses the system of claim 3, wherein one or more hinges (34) comprise one or more vertical hinges that hinge the door away from the passageway space (Fig. 3B).
Re claim 5, Steel discloses the system of claim 3, wherein the sliding door comprises a plurality of vertical panels (14 and 16), and wherein the one or more hinges comprise vertical hinges (34) that allow the panels to accordion fold (Fig. 3B, panels in dotted lines).

Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ple (US 20130020369 A1).
Re claim 1, Ple discloses a passenger seat egress system (16), comprising: a passenger seat area divided from an aisle or other common area by a privacy feature (18, 22, 40, 42), wherein the privacy feature offers a primary egress (Fig. 2, sliding doors) from the passenger seat area and a secondary egress (Fig. 9, folding doors) from the passenger seat area.
Re claim 12, Ple discloses the system of claim 1, wherein the primary egress comprises a first and second sliding doors (Fig. 1-2, 48A on each side) configured to slide into and out of a central stow feature (walls 34A and 34B).
Re claim 13, Ple discloses the system of claim 1, wherein the privacy feature comprises one or more hinged panels (Fig. 7-8, 46A and 48A), and further comprising a releaseable securement member configured to secure the hinged panels as a rigid door and wherein removal of the releaseable securement member allows the panels to hinge (Para 0057, “The separating assembly 16 also includes an assembly 25 for releasably locking the movable partition 22 in the blocking configuration thereof. The two movable partitions 22 thus form a central door of the separating assembly 16.”).

Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melberg et al (“Melberg”) (US 20060145007 A1).
Re claim 1, Melberg discloses a passenger seat egress system (Figs. 30-35, 200), comprising: a passenger seat area divided from an aisle or other common area (Para 0049, “to separate the flight deck from the passenger cabin”) by a privacy feature (202), wherein the privacy feature offers a primary egress (Fig. 31, sliding door) from the passenger seat area and a secondary egress (Fig. 34, removing door) from the passenger seat area.
Re claim 8, Melberg discloses the system of claim 1, wherein the secondary egress comprises removing the sliding door from the housing frame (Fig. 34).
Re claim 14, Melberg discloses a passenger seat egress system (Figs. 30-35, 200), comprising: a passenger seat area divided from an aisle or other common area (Para 0049, “to separate the flight deck from the passenger cabin”) by a privacy feature (202), wherein the privacy feature offers a primary egress (Fig. 31, sliding door) from the passenger seat area and a secondary egress (Fig. 34, removing door) from the passenger seat area, wherein the primary egress comprises a sliding door mounted on a track system housed within a housing (Fig. 31), wherein the secondary egress comprises releasing the door from the track system and storing the door in the housing (Fig. 34, capable of being stored in the housing).

Claim(s) 1-3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al (“Wallace”) (US 20130241247 A1).
Re claim 1, Wallace discloses a passenger seat egress system (Fig. 6-8), comprising: a passenger seat area divided from an aisle or other common area by a privacy feature (32, 34, 64, 66), wherein the Fig. 6, sliding into pocket) from the passenger seat area and a secondary egress (Fig. 8, folding down to allow egress over 32) from the passenger seat area.
Re claim 2, Wallace discloses the system of claim 1, wherein the primary egress comprises a sliding door (Fig. 6, 32) configured to slide into and out of a wall pocket (34) in order to open and close a passageway space.
Re claim 3, Wallace discloses the system of claim 2, wherein the secondary egress comprises one or more hinges (Fig. 7, hinge between 32 and 64) on the sliding door, such that if sliding movement into and out of the wall pocket is blocked, the door is hingeable (Fig. 7 to Fig. 8).
Re claim 6, Wallace discloses the system of claim 3, wherein the sliding door comprises more than one horizontal panel (32 and 64), and wherein the one or more hinges comprise one or more horizontal hinges that allow an upper panel (32) to fold over a lower panel (64, 32 folds from Fig. 7 to Fig. 8).
Re claim 7, Wallace discloses the system of claim 2, wherein the sliding door comprises a plurality of panels (34 and 40, shown in Fig. 9), and wherein the secondary egress comprises a first panel (34) that drops into a pocket of a second panel (40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ple.
Re claim 9, Ple discloses the system of claim 1, wherein the primary egress comprises a first and second sliding doors (Fig. 2, 48A on each side), but fails to disclose that the doors are configured to slide into and out of front and rear wall pockets in order to open a close a passageway space. Ple discloses that the doors slide right and left rather than to the front and rear.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the doors slide into front and rear wall pockets, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. One of ordinary skill in the art would be motivated to make this modification to provide access to an area that is on the side of the cabin, such as a passenger seat or lavatory.
Re claim 10, Ple discloses the system of claim 9, wherein the secondary egress comprises at least one of the first and second sliding doors comprising a lowerable section (Para 0065, “the relative vertical movement of the upper panel 40 relative to the lower panel 42”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ple in view of Melberg.
Re claim 11, Ple discloses the system of claim 9, but fails to disclose that the secondary egress comprises a removable panel.
However, Melberg teaches that the secondary egress comprises a removable panel (Fig. 33-35, removable door 202).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ple by having the secondary egress 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642